Citation Nr: 0922417	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder.  

2.  Entitlement to service connection for a chronic right 
knee disorder.  

3.  Entitlement to service connection for a chronic left 
ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from December 1968 
to November 1972; December 2001 to November 2002; and from 
March 2003 to March 2004.  The Veteran had additional duty 
with the Kentucky Air National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Indianapolis, Indiana, Regional Office which, in pertinent 
part, denied service connection for a right hip disorder, a 
right knee disorder, and a left ankle disorder.  In March 
2009, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the Louisville, 
Kentucky, Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he sustained a chronic right hip 
disorder, a chronic right knee disorder, and a chronic left 
ankle disorder while in the Kentucky Air National Guard 
and/or secondary to his service-connected post-operative left 
knee disability.  

A May 2004 Report of Separation and Record of Service (NGB 
Form 22) indicates that the Veteran was a member of the 
Kentucky Air National Guard from August 1981 to May 2004.  
The Veteran's complete periods of active duty, active duty 
for training, and inactive duty with the Kentucky Air 
National Guard have not been verified.  
The VA should obtain all relevant military treatment records, 
VA treatment records, private clinical documentation, and 
other documentation which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Kentucky Air National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Then contact the Veteran and request 
that he provide information as to all 
treatment and evaluation of his chronic 
right hip, right knee, and left ankle 
disorders.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

4.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for a chronic right hip 
disorder, a chronic right knee disorder, 
and a chronic left ankle disorder with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2008 as amended) 
and the United States Court of Appeals 
for Veterans Claims' (Court) holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefits sought on appeal remains 
denied, the Veteran and the accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

